DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Lipp on 5/26/2022. 
The application has been amended as follows: 
For claim 10:
Delete, in the 16th line, the word indication.  
Insert, in the 16th line, after “photographed frames to improve”, the word “identification”.  
Thus, the 16th line of claim 10 should read, “photographed frames to improve identification accuracy of the predetermined image, and…”

Allowable Subject Matter
Claims 1-7, 9, 10, 11 and 14 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the application in condition for allowance by adding allowable subject matter to independent claim 10.  References Yoon U.S. Pub. No. 2014/0098076, Sako JP 2013-034237A, Schwartz et al. U.S. Patent No. 9,646,387, Kumar et al. U.S. Pub. No. 2016/0231411 and Gilley et al. U.S. Patent No. 10,863,224 are made of record as teaching the art of changing an advertisement area.  However, none of the prior art teaches or suggests:   
from claim 1 - “wherein the processor is further configured to obtain a number of the plurality of identification frames based on a frame rate of the set of content frames.”  Claims 2-7 and 9 depend from claim 1 and include all of the limitations of claim 1.  
from claim 10 – “compare the predetermined image identified in each of the plurality of photographed frames to improve identification accuracy of the predetermined image.”  Claims 11 and 14 depend from claim 10 an include all of the limitations of claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 2/18/2022, with respect to the 35 U.S.C. § 103 Rejections of claims 10, 11, 12, 14 and 15  have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612